Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 25 June 2021, has been entered and the Remarks therein, filed 24 November 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103(a) over Bezerra deOliveira et al. in view of Stamets, Litchfield et al., Taylor, and Li et al., necessitated by Applicants’ amendment received 24 November 2021, specifically, amended claims 1 and 3. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1 and 3-5 are pending.
	Claims 1 and 3-5 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. 14/734,943, 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
It is noted that instantly-amended claim 1 now reads: “…, wherein the fungal liquid tissue culture is prepared by submerged liquid-state culture;…” However, the boldened limitation does not have support in provisional application 61/697,506, but does have support in application 13/844,685.
Therefore, claims 1 and 3-5 have an effective filing date of 15 March 2013.

Information Disclosure Statement
It was noted in the Non-Final Office Action mailed 25 June 2021 that some of the references cited on one of the IDSs submitted 02 March 2020 were not considered, because no copies had been provided.	However, Applicant has supplied these references in the information disclosure 
Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The objection to the drawings received 02 March 2020, cited in the Non-Final Office Action mailed 25 June 2021, is withdrawn in view of Applicants' amendment received 24 November 2021.
An amendment to the specification that remedies the discrepancy between the cited Figure numbers in the specification and the Figure numbering on the drawing was filed to overcome the objection to the drawings. The drawings are accepted.

Specification
	The objection to the disclosure, with regard to Title containing terminology not representative of the claimed subject matter, in the Non-Final Office Action mailed 25 June 2021, is withdrawn in view of Applicants' amendment received 24 November 2021.
The objection to the specification, for failing to provide proper antecedent basis for the claimed subject matter, in the Non-Final Office Action mailed 25 June 2021, is withdrawn in view of Applicants' amendment received 24 November 2021, in which claim 3 was amended.

Claim Objections
	The objections to Claims 1 and 5, in the Non-Final Office Action mailed 25 June 

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[This rejection is being cited in view of Applicant’s amendment.]

Claims 1 and 3-5 are indefinite because the metes and bounds of the claimed subject matter are not clear.

Claim 1 recites: “A method for the preparation of a myceliated agricultural substrate, comprising:…providing a fungal liquid tissue culture,…, wherein the fungal liquid tissue culture is prepared by submerged liquid-state culture;…”
However, it is not clear if this limitation is intended to require that preparing the fungal liquid tissue culture by submerged liquid-state culture is intended to be performed as an active step within the metes and bounds of the claimed method or if the limitation is merely defining how the provided fungal liquid tissue culture had previously been prepared.
For the purpose of compact prosecution, the claim will be interpreted to mean that the fungal liquid tissue culture can be provided as a submerged liquid-state culture, as a characteristic of said fungal liquid tissue culture, or that the fungal liquid tissue culture can be prepared within the context of the method steps of the claimed method.
Prior art will be applied according to this interpretation. Claims 3-5 are dependent upon claim 1, recite the limitations of claim 1 and are, therefore, also rejected here for the same reason.

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 1 and 5 under pre-AIA  35 U.S.C. §102(b) as being anticipated by Stamets, in the Non-Final Office Action mailed 25 June 2021, is withdrawn in view of Applicants' amendment received 24 November 2021, in which claim 1 was amended.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1 and 5 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Bezerra deOliveira et al. in view of Stamets, in the Non-Final Office Action mailed 25 June 2021, is withdrawn in view of Applicants' amendment received 24 November 2021, in which claim 1 was amended.
The rejection of Claims 2 and 4 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Bezerra deOliveira et al. in view of Stamets, as applied to claims 1 and 5 above, and further in view of Litchfield et al. and Taylor, in the Non-Final Office Action mailed 25 June 2021, is withdrawn in view of Applicants' amendment received 24 November 2021, in which claim 1 was amended.
The rejection of Claim 3 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Bezerra deOliveira et al. in view of Stamets, as applied to claims 1 and 5 above, and further in view of Harper, in the Non-Final Office Action mailed 25 June 2021, is withdrawn in view of Applicants' amendment received 24 November 2021, in which claim 1 was amended.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).

Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Bezerra deOliveira et al. (International Patent Application Publication No.: WO 2011/032244 A1; Date of Pub.: 24 March 2011; see English machine translation (EngMT) provided as NPL for page/para. citations) in view of Stamets ((1996) Datasheet [online] Mushroom cultivation, pp. 1-3), Litchfield et al. ((1963) Agric. Food Chem. 11(2): 158-162), Taylor ((Measuring fungal growth) In: Microorg. Biotechnol. 2nd Ed. Copyright 2001, pg. 44), and Li et al. (Chinese Patent Application Publication No. CN101744257A; Date of Pub.: 2010-06-23; see English machine translation (EngMT) for page/para. numbers, pp. 1-5).
[All references except Li et al. cited in the Non-Final Office Action mailed 25 June 2021.]
[This rejection is cited in view of Applicant’s claim amendment.]

Bezerra deOliveira et al. addresses some of the limitations of claim 1, and the limitations of claims 3 and 5.
Regarding claims 1 and 5, Bezerra deOliveira et al. shows a method for the production of flours and products obtained therefrom, the grains of which are myceliated with different fungi (pg. 2, para. 2 [Claim 1- A method for the preparation of a myceliated agricultural substrate] [Claim 5- the agricultural substrate is selected from a group which includes grains]).
The excess water removed should be removed from the grains, maintaining only the moisture required for the sterilization treatment step (pg. 5, para. Step 3 [Claim 1- sterilizing the agricultural substrate]).
Mycelia from different species of edible mushrooms may be used. The preferable fungal species include, minimally, Pleurotus ostreatus and two Morchella species (M. esculenta and M. conica) (pg. 3, last para. thru pg. 4, lines 1-6 [Claim 1- the fungus is selected from a group which includes Pleurotus ostreatus and Morchella]).
Step 4- Inoculation of the matrix grains and culture. The grains should be inoculated with mycelium of the fungus grown in the culture medium (pg. 5, Step 4 [Claim 1- inoculating the sterilized agricultural substrate]).

	Regarding claim 3, ‘Emperor’s flour’ is a flour produced from grains of sorghum and the fungus Ganoderma lucidum for direct use in food (pg. 6, para. 2, Example 1). Emperor’s cookie is prepared from dough by combining the ingredients Emperor’s flour, whole wheat flour, and G. lucidum mycelia flour, among others. After kneading and rolling the dough the cookie is baked in an oven preheated at 180 degrees (pg. 12, Emperor’s Cookie [Claim 3- baking the myceliated agricultural substrate]).

Bezerra deOliveira et al. also teaches that myceliated grain flour can be prepared from different grains, including millet, rice, corn and sorghum, among others (pg. 3, last para.)

Bezerra deOliveira et al. does not show: 1) providing a fungal liquid tissue culture [Claim 1]; 2) the fungus comprising the fungal liquid tissue culture is selected from a group which includes Morchella hortensis [Claims 1 and 4]; 3) the fungal liquid tissue culture is prepared by submerged liquid-state culture [Claim 1]; and 4) the myceliated agricultural product is in the form of a burger, patty, or sausage [Claim 1].

Stamets addresses some of the limitations of claim 1, and provides motivation for using a fungal liquid tissue culture, by way of addressing the limitations of claim 1.
Pleurotus spp. (oyster mushrooms) and Morchella spp. (morels) (pg. 2, para. 2 [nexus to Bezerra deOliveira et al.] [wheat, Pleurotus, Morchella]).
	Regarding claim 1, liquid culture allows a cultivator to use as little as one mycelial culture from a single petri dish to inoculate hundreds of grain jars in a fraction of the time it takes with the described alternative method of inoculating grain from solid enriched agar media in petri dishes. Liquid culture is promoted as a revolutionary improvement over the more intensive, traditional methods (pg. 1, last para. thru pg. 2, lines 1-2; and pg. 1, para. 3 for description of solid state transfer method).

Litchfield et al. addresses some of the limitations of claim 1, the limitations of claim 4, and provides motivation for using the fungus Morchella hortensis for producing a fungal liquid tissue culture for incorporation into a method for the preparation of a myceliated agricultural substrate, by way of addressing the limitations of claim 4.
Regarding claims 1 and 4, Litchfield et al. shows that submerged culture growth of Morchella hortensis, M. crassipes, and M. esculenta was investigated with glucose, maltose or lactose as substrates in a corn steep liquor-ammonium phosphate basal Morchella hortensis] [nexus to Bezerra deOliveira et al.] [Morchella spp., M. esculenta]).
Litchfield et al. further teaches that based on the importance of glucose, maltose and lactose sugar components of agricultural wastes, it was considered desirable to investigate these sugars by the three Morchella cultures in submerged cultures (pg. 161, column 3, last para.) M. hortensis grew at the fastest rate, requiring 5.5 days to produce maximum yield of mycelium (pg. 162, column 2, para. 1). M. hortensis merits consideration as a means of producing protein from carbohydrate waste materials containing glucose, maltose, or lactose. The yields and efficiencies of conversion of sugar to protein by this organism approximate the values obtained with other fungi, and its pleasant aroma and flavor are other desirable attributes (pg. 162, column 2, para. 4). Mycelia of certain species of mushrooms have desirable flavors which make them more attractive as food than other microorganisms (pg. 158, column 1, para. 1). Morchella hortensis, M. esculenta, and M. crassipes were found to have a desirable aroma and flavor (pg. 158, column 2, lines 8-12).

Taylor provides motivation for using a submerged liquid-state culture for culturing the fungal liquid tissue culture which is, in turn, can be incorporated into a method for the preparation of a myceliated agricultural substrate, by way of addressing the limitations of claim 1.


Li et al. addresses some of the limitations of claim 1. 
Regarding claim 1, Li et al. shows a health care food that is a convenient rice nutritious food comprising sorghum smut fungus. A sorghum smut fungus rice sausage is prepared from: sorghum smut fungus, rice, corn, sorghum and millet (pg. 1, Abstract [Claim 1- the myceliated agricultural product is in the form of a sausage] [nexus to Bezerra deOliveira et al.] [the agricultural substrate is selected from a group which includes sorghum, rice, corn, millet]). The sorghum black powder fungus rice sausage of the present invention is prepared as follows: the sorghum black powder fungus, rice, corn, sorghum rice, and millet that meet the above weight parts are separately taken, and they are crushed and cooked by a pulverizing device with a heating function, and then the various pulverized powders are mixed in a stirring device, and water is added to the stirring device to make it a batter and poured into the casing (pg. 3, para. 1 [nexus to Bezerra deOliveira et al.] [the myceliated agricultural substrate is cooked]).
That is, the addition of water and heat to the combination of the fungus and the assorted grains would produce a myceliated agricultural product.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the method for the Morchella hortensis [Claim 4], as shown by Litchfield et al., with a reasonable expectation of success, because Litchfield et al. shows a method for providing a fungal liquid tissue culture of Morchella spp. by submerged liquid-state culture, which is the fungus, shown by Bezerra deOliveira et al. in view of Stamets, to prepare a myceliated agricultural product (MPEP 2143 (I)(G)).  
One of ordinary skill in the art would have been motivated to have made those modifications, because Taylor teaches that propagating mycelium by submerged culture maximizes the growth rate of the fungal mycelium. That is, using a submerged liquid state culture to propagate fungal mycelium to be used in a method for the preparation of a myceliated agricultural substrate would improve upon the method by maximizing the amount of mycelium used for inoculation, allowing the method to be adapted to a large industrial scale and, also by minimizing the time it would take to complete the entire method by optimizing the inoculation step of the method. In addition, Litchfield et al. teaches that the fungus Morchella hortensis has a pleasant aroma and flavor, and also grew the fastest, when compared to other Morchella fungal strains. Therefore, one of ordinary skill in the art would be motivated to incorporate Morchella hortensis into a method for the preparation of a myceliated agricultural substrate, when said substrate is provided as a foodstuff, because the taste would be improved by using Morchella hortensis. In addition, the method would be expedited, time-wise, by using a Morchella hortensis, as taught by Litchfield et al.
It would have been further obvious to have prepared the myceliated agricultural product in the form of a sausage [Claim 1], as shown by Li et al., with a reasonable expectation of success, because Li et al. shows the preparation of a sausage food which comprises grains (such rice, corn and sorghum) and a fungus (sorghum black powder (smut) fungus, which are the components of the myceliated agricultural substrate foodstuffs, shown by Bezerra deOliveira et al. (MPEP 2143 (I)(G)).  That is, Bezerra deOliveira et al. shows a method for the production of flours, and the products obtained therefrom, the grains of which are myceliated with different fungi. These flours can be used in both homemade and industrial preparations for the manufacture and preparation of foods such as vitamins, porridge, yoghurts, soups, breads, biscuits, cakes, pasta, energy bars, breakfast cereals, and animal feed, among others (pg. 4, para. 2). That is, Bezerra deOliveira et al. teaches that the myceliated agricultural substrates can be used in the preparation of different types of food types or forms, and, therefore, even in the absence of Li et al., it would have been obvious to one of ordinary skill in the art to have prepared any myceliated agricultural product into any food form, such as a burger, a patty or a sausage, barring a showing of criticality for the specific limitation (MPEP 2143 (I)(A) and MPEP 2144 (III)).  
One of ordinary skill in the art would have been motivated to have made that modification, because Bezerra deOliveira et al. teaches that the process of myceliating grains or flours gives a greater nutritive value to the flours, making them rich in several components for the human and animal diet, and reduces the cost of production and the 
 In addition, Li et al. teaches that the food has the advantages of long time storage by using a casing sealed package, no need of preservative, good taste, edible convenience, rich nutrition, and the capability of being eaten immediately when the package is opened and being eaten after being heated or mixed with sauce (pg. 1, Abstract). That is, one of ordinary skill in the art would have formed the myceliated agricultural substrate as a sausage, because the presence of the sausage casing permits the foodstuff to be stored for a long time without the need for a preservative, thereby retaining its good taste and rich nutrition. It is also a convenient, ready-to-eat type of food commodity (MPEP 2143 (I)(C)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Double Patenting


Response to Arguments
Applicant’s arguments, pp. 7-9, filed 24 November 2021, with respect to the prior art references cited in the 35 U.S.C. §103(a) rejections, have been fully considered, but they are not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 1 and 3 were amended.

	1. Applicant remarks (pg. 8, para. 3) that in particular, claim 1 is amended herein to specify that the myceliated agricultural product is in the form of a burger, patty, or sausage. Or to put another way, the myceliated agricultural products of the present invention are produced in the form of a solid mass as opposed to being milled and produced in a loose or particulate form. In contrast, paragraphs [0060]-[0063] of Bezerra deOliveira teach that their myceliated grain substrates are dehydrated to complete dryness and then milled in equipment designed for flour production. Accordingly, the myceliated products of Bezerra deOliveira are produced to be in an almost opposite form than required by the presently amended claims.
	However, in response to Applicant, this argument is moot in view of the instantly-

	2. Applicant remarks (pg. 8, para. 4) that Stamets, Litchfield, and Taylor likewise do not provide any teaching or suggestion to produce the myceliated products in the form of a burger, patty, or sausage as required by the present claims. Therefore, it is respectfully believed that the combination of the cited references would not have predictably arrived at each and every limitation of the presently amended claims.
However, in response to Applicant, this argument is moot in view of the instantly-cited reference of Li et al. and the obviousness rejection cited above in the 103(a) rejection. In addition, it is well known that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

3. Applicant remarks (pg. 9, para. 1) that claim 3 is amended herein to delete the step of "sterilizing" the myceliated agricultural product and instead specifies that the myceliating agricultural substrate is cooked, fried, boiled, mashed, pressed, baked, toasted, roasted, and/or blanched. Accordingly, it is respectfully believed that the rejection of claim 3 is now moot and can be withdrawn.
However, in response to Applicant, this argument is not persuasive in view of the prior art of Bezerra deOliveira et al. and Li et al.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651           

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631